Pope, Judge.
This court having entered a judgment in the above-styled case at 156 Ga. App. 545 (275 SE2d 121) (1980) reversing the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court in Walt Disney Productions v. Shannon, 247 Ga. 402 (1981), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.